Citation Nr: 1517476	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with dysthymia and obsessive compulsive disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for neuropathy. 


REPRESENTATION

Appellant represented by:  Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran was scheduled for a video conference hearing on March 27, 2015.  On March 20, 2015, the Veteran submitted a VA Form 21-4138 indicating he wished to have his hearing rescheduled and held at a VA facility in Johnson City because he resides in that area.  The Board has determined that good cause exists for the request for postponement.  As the RO schedules video conference hearings, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.  To the extent possible, arrangements should be made for the Veteran to provide his testimony at the requested VA facility in Johnson City.

By this remand, the Board intimates no opinion as to any final outcome warranted.


							(CONTINUED ON NEXT PAGE)

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



